Citation Nr: 1450671	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a spine disorder.

3.  Entitlement to service connection for residuals of lumps on the head, to include as due to ionizing radiation.

4.  Entitlement to service connection for a respiratory disorder, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and L.F.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Roanoke, Virginia.

In April 2011, the Veteran testified at a hearing conducted before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  A transcript of the hearing is of record.  The Veteran was notified in a letter in June 2012 that the AVLJ who held the hearing was no longer with the Board and was offered the opportunity for a new hearing.  As no response was ever received, the Board concludes that the Veteran does not desire a new hearing and will proceed to adjudicate the case based on the evidence of record.

In September 2012, the case was remanded to obtain treatment records, personnel records, Social Security Administration (SSA) records, and to afford the Veteran VA examinations for his spine and right shoulder.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the supplemental statement of the case (SSOC), additional evidence was added to the claims file while it was at the RO, consisting of additional VA treatment records.  As this evidence is either not pertinent to the issues being decided, or is cumulative or duplicative of evidence already considered by the RO, the Board concludes that a remand is not warranted.  See 38 C.F.R. § 19.37(a) (2014).


FINDINGS OF FACT

1.  A spine disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and currently diagnosed spine disorders did not develop as a result of any incident during service.

2.  The Veteran has not had a right shoulder disorder at any time since filing his claim for compensation.

3.  Lumps on the head were not present during service and any currently diagnosed lumps on the head did not develop as a result of any incident during service.

4.  The Veteran has not had a respiratory disorder at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  A spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A right shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Residuals of lumps on the head were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
4.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in January 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, SSA records, and also secured examinations in furtherance of his spine and right shoulder claims.  Pertinent VA examinations were obtained in March 2014.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues of service connection for spine and right shoulder disorders adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that medical opinions on the questions of service connection for residuals of lumps on the head and a respiratory disorder are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service or that any current disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation.  See 38 C.F.R. § 3.311(b)(2). 

The Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  Furthermore, as discussed below, he has not been diagnosed with a radiogenic disease.  As such, the Board need not consider the special development procedures for radiogenic diseases.  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Spine Disorder

The Veteran's STRs show that he had a motorcycle accident in August 1980.  He complained of neck pain at the time.  The Veteran was diagnosed with multiple abrasions and contusions.  X-rays of the cervical spine at that time showed no fracture or loss of normal lordotic curve.  The Board observes that this accident has been mistakenly reported by the RO and a VA examiner as occurring in January 1983; however, the Veteran was discharged from service in 1982.  One of the treatment records pertaining to the accident shows that the Veteran's depart date was reported as being in January 1983; it appears that the RO and VA examiner mistakenly identified the depart date as being the date of the accident.  June 1982 records show that the Veteran complained of pain in his lower back following a lifting injury.  He was diagnosed with strained or pulled muscles.  There are no records following the August 1980 and June 1982 records showing chronic cervical or lumbar spine disorders in service.

Post-service treatment records reveal that the first evidence of lumbar spine complaints was in July 1988 when the Veteran incurred a work-related injury.  He was diagnosed with a lumbosacral strain.  His SSA records show that he received workman's compensation for that injury.  The first indication of cervical spine complaints is in September 2007; X-rays at that time revealed degenerative disc disease.  The earliest evidence of a diagnosis of degenerative disc disease and spondylosis of his lumbar spine is in September 2008.  That record also shows that the Veteran reported having neck pain on and off over the years since a 1982 motorcycle accident.  He also reported that his back pain developed in 1989 following a work injury.  The Board notes that it appears that the Veteran reported the dates incorrectly as the motorcycle accident was in 1980 and the work injury was in 1988.  Regardless, this record does not relate the Veteran's diagnosed spine disorders to his military service.  None of the Veteran's post-service treatment records contain any medical opinions relating a currently diagnosed cervical or lumbar spine disorder to his military service.

At his April 2011 hearing, the Veteran testified that his symptoms that began following the accident and continued after service.  April 2011 Hearing Transcript (T.) 5-6.

The Veteran was afforded a VA examination in March 2014.  He was diagnosed with degenerative disc disease of the lumbar and cervical spines.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that no complaints of the lower or upper back were made at the time of the August 1980 accident.  The examiner opined that the neck was not the upper back.  However, the examiner further opined that if the term "upper spine" meant the neck, then the Veteran had only a single complaint of neck pain, found to be muscular, not spinal.  The examiner noted that the August 1980 X-rays were normal; that was no spinal damage occurred.  The examiner also noted that there was no spinal diagnosis or issues found until decades later, degenerative in nature, which the examiner opined were consistent with chronic use, aging and the genetic predisposition to lose fluid in the disc spaces.  The examiner opined that muscular and soft tissue injuries would not be causative to a degree greater than or equal to as the criteria for service connection stated.  The examiner then discussed what was thought to be a January 1983 record; however, as noted above, there was no accident in 1983.  Rather, the examiner discussed a record pertaining to the 1980 accident.

Regarding the Veteran's lumbar spine, the examiner discussed the 1982 records and that there was no recurrence and no further complaints.  The examiner also noted the Veteran's post-service back injury.  The examiner noted that the Veteran provided a very detailed recollection of injuring his neck in the motorcycle accident.  The examiner also discussed that the Veteran could not recall having two accidents; as already noted, there was only one accident.  The examiner opined that after interviewing and examining the Veteran and reviewing the claims file, it was their opinion that the current upper or lower spine disability was less likely as not to have had its clinical onset in service or otherwise was due to an injury or other event or incident of his period of active duty.  

Based on a review of the evidence, the Board concludes that service connection for a spine disorder is not warranted.  Although the evidence shows that the Veteran currently has cervical and lumbar spine disorders, it does not show that they are related to his military service.

While the evidence shows that the Veteran had cervical and lumbar spine complaints in service, it does not show that those injuries resulted in chronic disorders or that his current disorders had their onset in service.  The Veteran's STRs following the 1980 accident are silent for any further cervical spine complaints.  X-rays at that time did not reveal any spine problems; as opined by the examiner, no spinal damage occurred.  After the 1982 lumbar strained or pulled muscles, there were no further complaints.  The evidence also clearly shows that the Veteran had a post-service lumbar injury in 1988.  The first indication of degenerative disc disease of the cervical spine was not until 2007, while degenerative disc disease of the lumbar spine was not shown until 2008.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the in-service injuries resulted in the currently diagnosed degenerative disc disease of the cervical and lumbar spines or that the onset of the currently diagnosed disorders began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

None of the Veteran's treatment records contain any opinion indicating that degenerative disc disease of the cervical and lumbar spines had their onset during service.  The only opinion of record, that of the March 2014 VA examiner, shows that the Veteran's currently diagnosed spine disorders are not related to his service.  As this opinion was formed after examining and interviewing the Veteran, as well as reviewing his treatment records, the Board accords it great probative value.  In finding that this opinion weighs against the Veteran's claims, the Board acknowledges that the examiner erred in discussing that the Veteran had two accidents.  However, despite that mistake, the examiner provided a well-reasoned rationale showing that the Veteran's degenerative disc disease was consistent with chronic use, aging and the genetic predisposition to lose fluid in the disc spaces.  Notwithstanding the mistaken belief that the Veteran incurred two separate neck injuries from accidents, as the opinion provided does not rely on such mistake, the Board finds that it is an adequate opinion weighing against the Veteran's claim.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the September 2008 record in which the Veteran reported having on and off neck pain since the in-service accident.  However, by reporting that it was on and off, he necessarily indicated that it was not continuous symptomatology.  The Board also acknowledges the Veteran's testimony.  However, none of the Veteran's treatment records have indicated a continuity of symptomatology following his military service.  As already discussed above, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a spine disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a spine disorder and his active duty, service connection for a spine disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a spine disorder and the Veteran's active duty, service connection for a spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a spine disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

		2.  Right Shoulder Disorder

The Veteran's STRs show that he had right shoulder abrasions from the August 1980 accident.  Treatment consisted of cleaning and dressing the abrasions.  There is no indication in the Veteran's STRs of a chronic right shoulder disorder following the accident.

Post-service treatment records show that the Veteran complained of neck discomfort and right arm pain and numbness in October 2007.  He was diagnosed with cervical radiculopathy.  His VA treatment records show repeated complaints of shoulder pain; however, there is no indication in any of the Veteran's post-service treatment records of a diagnosed right shoulder disorder or specific treatment for the shoulder.
At his April 2011 hearing, the Veteran testified that he had burning sensations in his shoulder resulting from the in-service accident.  T. at 6.  

The Veteran was afforded a VA examination in March 2014.  Following examination, the examiner opined that the Veteran did not now have or ever have a shoulder condition.  The examiner noted that the Veteran had never been diagnosed with a shoulder condition.  The examiner observed the STR showing an abrasion to his right shoulder.  The Veteran reported having had pain in his right shoulder, which improved with cervical epidural injections.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had a simple abrasion of the right shoulder in service and nothing more than cleansing was required and no abnormalities were found.  The examiner reported that the Veteran had had no complaints or care for his shoulders since service.  The examiner opined that the Veteran's present range of motion limitations were a voluntary restriction made by him because he feared the shoulder "popping out" although he had never suffered a shoulder dislocation.  The examiner discussed that the Veteran's recollection of his shoulder injury was inconsistent with the evidence of record.  The examiner noted that there were no complaints related to his shoulder from the 1980 accident; the Board once again notes that the examiner erred in reporting that the Veteran had two accidents.  The shoulder complaints noted by the examiner actually occurred in 1980 as opposed to 1983.  The examiner also noted that as the Veteran seemed to get pain relief with steroid injections in the lower cervical spine from pain in the shoulders, that appeared to be not a shoulder condition but a continuation of his neck condition.  The examiner reported that their opinion was formed after interviewing and examining the Veteran and reviewing the claims file.  

Based on a review of the evidence, the Board concludes that service connection for a right shoulder disorder is denied.  Although the Veteran had an in-service abrasion, a clinically diagnosed right shoulder disorder has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a clinically diagnosed right shoulder disorder at any time during the appeal period.  

The Veteran is competent to report having right shoulder symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that he has been clinically diagnosed with any right shoulder disorder at any time during the appeal period.  The Veteran was afforded a thorough VA examination, yet no right shoulder disorder was diagnosed.  Rather, the examiner's opinion indicated that the Veteran's right shoulder complaints seemed to be a continuation of his neck disorder.  For the reasons set forth above, the Board has concluded that service connection for a spine disorder is not warranted.  As the examiner had the opportunity to interview and examine the Veteran, the Board accords the examiner's opinion that the Veteran did not have a right shoulder disorder great probative value.

The Board acknowledges that the VA examiner indicated that the Veteran had not had complaints or treatment for his shoulder since service.  As noted above, the Veteran's VA treatment records reflect pain complaints, but no specific treatment for the shoulder.  Even though the examiner was incorrect in reporting a lack of post-service complaints, the examiner still examined the Veteran and yet found no diagnosed shoulder disorder, consistent with his treatment records that also fail to show a right shoulder disorder.  Consequently, the Board concludes that the examiner's opinion is adequate as to the lack of a currently diagnosed disorder.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a right shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a right shoulder disorder in August 2007 has such a disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right shoulder disorder is denied.  See 38 U.S.C.A §5107.  

		3.  Residuals of Lumps on the Head

The Veteran's STRs show no complaints of, treatment for, diagnosis of, any lumps on the head.  His personnel records show that he participated in a nuclear surety inspection from June 28, 1982, to July 2, 1982.  His personnel records do not confirm the exposure to ionizing radiation during service.

A January 2006 record reveals that the Veteran reported having knots on the back of his head for about six years.  He reported having a numb feeling from it.  A follow-up record shows that he was diagnosed with a scalp mass, probably lipoma.  Treatment records dated in June 2009 shows that the Veteran had lipomas on the forehead and occipital area removed.  There is no indication that the lipomas were related to the Veteran's military service.

At his April 2011 hearing, the Veteran testified that he started noticing the lumps on his head around 1980 or 1982.  T. at 8.  He testified that the only disability he had was headaches.  Id. at 12.  

In an October 2014 rating decision, the RO denied service connection for headaches.  

Based on a review of the evidence, the Board concludes that service connection for residuals of lumps on the head is denied.  Although the evidence shows that the Veteran had lipomas that were excised during this appeal, it does not show that they are related to his military service.

The evidence does not show that the Veteran incurred any event, injury or disease to his head or that any post-service lipomas or other lumps on the head had their onset in service.  The Veteran's STRs are silent for any head complaints; those pertaining to the 1980 motorcycle accident do not show that the Veteran incurred a head injury or that any of the resulting contusions were on his head.  Although the Veteran has reported noticing the onset of lumps on his head during service, the contemporaneous evidence of record does not support his assertions.  Furthermore, in January 2006, the Veteran reported having knots on the back of his head for only about six years, placing the onset well after the Veteran's discharge from service in 1982.  No medical professional has reported that the onset of any lumps on the head occurred during service.  To the extent that the Veteran contends that exposure to ionizing radiation caused the lumps on the head, the evidence does not support his assertions of such exposure.  While his personnel records confirm that he spent a few days at the end of June to early July 1982 participating in a nuclear surety inspection, there are no records to confirm that such participation resulted in exposure to ionizing radiation.  None of the Veteran's post-service treatment records contain any opinion indicating that he was exposed to ionizing radiation in service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any lumps on the head began during service.  See Curry at 68.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of lumps on the head is in 2006, with the Veteran reporting on onset of six years.  None of the Veteran's treatment records contain any opinion indicating that any lumps on the head had their onset during service.  

The overall evidence of record as discussed above weighs against a finding of residuals of lumps on the head being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between residuals of lumps on the head and his active duty, service connection for residuals of lumps on the head is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of residuals of lumps on the head falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of an association between residuals of lumps on the head and the Veteran's active duty, service connection for residuals of lumps on the head is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of lumps on the head.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of lumps on the head is denied.  See 38 U.S.C.A §5107.  

		4.  Respiratory Disorder

The Veteran's STRs show no complaints of, treatment for, diagnosis of, any respiratory disorder.  As noted above, his personnel records do not confirm the exposure to ionizing radiation during service.

Post-service treatment records do not show any diagnosis of a respiratory disorder or symptoms associated with a respiratory disorder.  Chest X-rays in March 2004 were normal and in July 2011 showed an unremarkable chest.  

At his April 2011 hearing, the Veteran testified that shortness of breath started in 1982.  T. at 8.  He testified being prescribed heart medication for his shortness of breath.  Id. at 9.  He did not testify that he had been diagnosed with a respiratory disorder.

Based on a review of the evidence, the Board concludes that service connection for a respiratory disorder is denied.  Although the Veteran testified about having shortness of breath during service, a clinically diagnosed respiratory disorder has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a clinically diagnosed respiratory disorder at any time during the appeal period.  

The Veteran is competent to report having shortness of breath.  However, there is no indication that any medical professional has indicated that the Veteran has a respiratory disorder.  Notwithstanding the Veteran's contentions, the evidence of record does not show that he has been clinically diagnosed with a respiratory disorder at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a respiratory disorder head falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a respiratory disorder in August 2007 has such disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder is denied.  See 38 U.S.C.A §5107.  




ORDER

Entitlement to service connection for a spine disorder is denied.

Entitlement to service connection for a right shoulder disorder, to include as secondary to a spine disorder, is denied.

Entitlement to service connection for residuals of lumps on the head, to include as due to ionizing radiation, is denied.

Entitlement to service connection for a respiratory disorder, to include as due to ionizing radiation, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


